Judge JONES
dissenting.
I respectfully dissent as to Part I of the majority opinion and would, therefore, reverse and remand for a new sanity trial.
I agree with defendant’s contention that the trial court erred during his sanity trial because the jurors received only a single verdict form which did not require them to make a finding of sanity as to each of the three incidents for which he was charged. Also, I disagree with the People’s assertion that, because defendant did not object to the verdict form during his sanity trial, he has waived any objection to it.
When no contemporaneous objection is made at trial to the error asserted on appeal, Crim.P. 52(b) requires that appellate review is limited to determining whether the error rises to the level of “plain error.” “[T]he appropriate standard for plain-error review is whether an appellate court, after reviewing the entire record, can say with fair assurance that the error so undermined the fundamental fairness of the trial itself as to cast serious doubt on the reliability of the judgment of conviction.” Wilson v. People, 743 P.2d 415 (Colo.1987). Thus, defendant’s failure to object to the verdict form during trial does not constitute a waiver of his right to appeal if such error caused the trial proceedings to be so fundamentally unfair as to jeopardize the validity of defendant’s conviction.
*192Defendant relies on People v. Beasley, 43 Colo.App. 488, 608 P.2d 835 (1979) for the proposition stated therein that:
Where the acts upon which the charges are based are separated by time and location, a finding as to defendant’s sanity at the time of one act is not conclusive as to his sanity at the time of another act.
In Beasley, defendant’s convictions were reversed because a jury could have concluded that defendant undertook the first act for which he was charged, with a different mental state than the mental state he possessed six hours later, when he performed the second act for which he was charged.
I conclude that the Beasley rationale must apply here. Defendant was charged with committing an aggravated robbery on July 13, 1987, with committing another aggravated robbery on July 22, 1987, with conspiracy to commit the respective robberies on each date, and with possession of a controlled substance on July 24, 1987. As to each of the three sets of criminal offenses committed on three separate days in widely separated locations he entered three separate pleas of not guilty by reason of insanity. Thus, as to each of such pleas, a separate finding as to sanity was required. People v. Beasley, supra.
Furthermore, § 16-8-101, C.R.S. (1986 Repl.Yol. 8A) requires that, when sanity is placed in issue, a determination of sanity or insanity is to be made by examining whether the defendant “is so diseased or defective in mind at the time of the commission of the act as to be incapable of distinguishing right from wrong with respect to that act....” (emphasis added) Thus, a determination of a defendant’s sanity at the time of one act cannot be conclusive as to his sanity at the time of another act. People v. Beasley supra; see People v. Kernanen, 178 Colo. 234, 497 P.2d 8 (1972). For that reason, a separate verdict form is required to be submitted to the jury as to each count as to which sanity is at issue.
I would, therefore, hold that the trial court erred when it gave the jury only a single verdict form concerning the three separate sets of charges. In my view, it is not apparent whether the jury believed that defendant was sane when he committed each of the criminal offenses with which he was charged. And, under the form as given, the jury was denied the opportunity to express its findings as to each offense. Thus, the jury’s general finding of sanity resulted in denial of a fundamentally fair sanity trial, and plain error occurred. See Wilson v. People, supra.
I would vacate the judgments of guilty and the judgment of sanity and would remand this matter for a new sanity trial with directions that the trial court instruct the jury and submit verdict forms to the jury in accordance with the principles set forth in this dissent.